Case 2:18-cv-11792-GCS-APP ECF No. 17 filed 11/20/18 Page|D.468 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

SHAR PRODUCTS COMPANY,
a Michigan corporation,

Plaintiff,

LANDMARK TECI-INOLOGY, LLC,
a Delaware limited liability company,

Defendant.

BODMAN PLC
By: Dennis J. Levasseur (P39778)
Michael J. Serra (P77741)

1901 St. Antoine Street, 6th Floor
Detroit, Michigan 48226

(313) 393-7596
dlevasseur@bodmanlaw.com
mserra@bodmanlaw.com

_and_

BEJIN BIENEMAN PLC

By: Charles A. Bieneman (P66755)
2000 Town Center, Suite 800
Southfield, Michigan 48075

(313) 528-4882
bieneman@bZiplaw.com

Attorneys for Plaintiff

 

Case No. 2:18-cv-11792
Hon. George Caram Steeh’

CHOKEN WELLING LLP
By: David A. Welling

55 S. Miller Rd., Suite 203
Akron, Ohio 44333

(330) 865-4949
davidw@choken-Welling.com
Attorney for Defendant

Case 2:18-cv-11792-GCS-APP ECF No. 17 filed 11/20/18 Page|D.469 Page 2 of 3

STIPULATED ORDER FOR DISMISSAL WITH PREJLQEL
Plaintiff Shar Products Company and Defendant Landmark Technology,
LLC, under Fed. R. Civ. P. 41(a)(2) and (c), and by their undersigned counsel,
hereby stipulate to an order dismissing all claims and counterclaims in this action
WITH PREIUDICE, subject to the terms of that certain agreement entitled “
MUTUAL RELEASE AND SETTLEMENT AGREEMELNT”, with each party

to bear its own costs, expenses and attorneys’ fees.

 

By: /s/ Dennis J. Levasseur By: /s/ David A. Welling
Dennis J. Levasseur (P39778) David A. Welling

1901 st. Antoine streer, 6fh Floor 55 s. Miuer Rd., suite 203

Detroit, Michigan 48226 Akron, Ohio 44333

(313) 393-7596 (330) 865-4949

dlevasseur@bodmanlaw.com davidw@choken-welling.com

Attorney for Plaintiff Attorney for Defendant

Case 2:18-cv-11792-GCS-APP ECF No. 17 filed 11/20/18 Page|D.47O Page 3 of 3

ORDER OF DISMISSAL WITH PREJUDICE

The Court having read the above stipulation by the parties, and being
otherwise fully advised of the premises,

IT IS HEREBY ORDERED that all claims and counterclaims asserted in
this action of Plaintiff Shar Products Company and Defendant Landmark
Technology, LLC, are hereby dismissed with prejudice, Subject to the terms of that
certain agreement entitled “MUTUAL RELEASE AND SETTLEMENT
AGREEMENT”.

It is further ORDERED that all attorneys’ fees and costs are to be borne by
the party that incurred them.

This is a final order and closes the case.

%M¢~Ae

Hon. (‘_‘ieo&e Caram Steeh

 

Dated: November Q-O, 2018

